IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                   NOS. WR-88,083-02 & -03


                     EX PARTE KEISHUNN LAMONT REED, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 1380046-A & 1380047-A IN THE 208TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated sexual assault of a child and sentenced to fifty years’ imprisonment in each count.

       Applicant contends that he was denied the opportunity to file an appeal. Counsel filed an

affidavit with the trial court. The trial court found his affidavit credible and determined that

Applicant did not have the opportunity to file an appeal. We conclude that there was a breakdown

in the system. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006).
                                                                                                        2

        We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgments of conviction in Cause Nos. 1380046 and 1380047 from the 208th District Court of Harris

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal.

        Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal.

        All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 12, 2018
Do not publish